Deen, Presiding Judge,
dissenting.
I agree with the trial court’s conclusion that Denison’s injury grew out of his “use” of his van within the contemplation of the defined coverage. “ ‘Use’ while an admittedly elusive term, may be defined as ‘to employ for some purpose.’ [Cit.]” Rustin v. State Farm &c. Ins. Co., 254 Ga. 494, 495 (1) (330 SE2d 356) (1985). “This court has adopted a liberal definition of the word ‘use.’ ” Ga. Farm &c. Ins. Co. v. Greene, 174 Ga. App. 120, 122 (329 SE2d 204) (1985). Therefore, in my view the position taken by this court in Kicklighter v. Allstate Ins. Co., 175 Ga. App. 586, 591 (333 SE2d 670) (1985), is equally applicable here: “Applying a realistic approach to the present case, and in keeping with the Supreme Court’s ruling in Rustin [, supra], we find that the insured vehicle was one which was equipped to convey its operator from place to place and to provide a place of shelter and for [storage] and sleeping occasionally when it was not being used strictly as a conveyance at the moment. [Denison’s] use of the vehicle at the time of his injury was clearly within the normal and intended purpose of the vehicle.”
The majority distinguishes Kicklighter because the court there considered the vehicle’s “obvious and outfitted purpose,” and its “visual and patent purposes, at the time it was insured,” in determining that its use as a camper-van “was intended and contemplated by insurer and insured.” Id. at 588. It holds that the only intended purposes for use of Denison’s van were for transportation and storage, and that its use for sleeping was a “substantial departure” from its “intended and insured purposes.” In my opinion, however, pure common sense dictates that sleeping in one’s vehicle, whether or not it is outfitted with an actual bed, when regular lodging is not elected or is unavailable at the time or place it is needed, is only normal and natural behavior. Clearly, in the interest of public policy, fatigued drivers should be encouraged by their insurers to remove themselves from the highways to sleep or rest so they will not be a danger to other drivers.
As this court noted in Kicklighter (at 591), “[t]he broader concept of motor vehicles, which guides our approach to this issue, is reflected in the U. S. Supreme Court’s recent decision in California v. Carney, 471 U. S. 386, 393 (105 SC 2066, 85 LE2d 406) (1985): “ ‘In our increasingly mobile society, many vehicles used for transportation can be and are being used not only for transportation but for shelter *394. . .’ ” I likewise find pertinent the sentiment expressed in Carney that to distinguish between the camper-van in Kicklighter and Denison’s van, as the majority does on the issue of considering the intended purpose of using the vehicle, would require that this determination be based “upon the size of the vehicle and the quality of its appointments.” Carney at 393. I find such an analysis impractical and would decline, as did the Carney court, “to distinguish between ‘worthy’ and ‘unworthy’ vehicles.” Id. at 394.
Decided December 4, 1987
Rehearing denied December 17, 1987
Thomas S. Carlock, Paul R. Vancil, for appellant.
J. Alvin Leaphart, for appellees.
Accordingly, insofar as use of the van as a vehicle is concerned, I find this case to be indistinguishable from Kicklighter; and since Denison’s injury arose from the use of his vehicle and he was occupying it at the time, would hold that his death was an insured event and was compensable. For these reasons, I respectfully dissent from the reversal of the grant of summary judgment in favor of Mrs. Denison.
I am authorized to state that Presiding Judge McMurray, Judge Sognier, and Judge Benham join in this dissent.